                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@ kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@ kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                               UNITED STATES DISTRICT COURT
                                                                                            10                                        DISTRICT OF NEVADA
                                                                                            11
                                                                                                  PHH Mortgage Corporation,                          Case No.: 2:16-cv-02822-MMD-PAL
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                         Plaintiff,                  STIPULATION AND ORDER TO
KIM GILBERT EBRON




                                                                                            13                                                       EXTEND TIME TO REPLY IN
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  vs.                                                SUPPORT OF MOTION FOR
                                                                                            14                                                       SUMMARY JUDGMENT
                                                                                                  SFR INVESTMENTS POOL 1, LLC, a
                                                                                            15    Nevada limited liability company; LA               (FIRST REQUEST)
                                                                                                  MANCHA HOMEOWNERS
                                                                                            16    ASSOCIATION, INC., a Nevada non-profit
                                                                                                  corporation; LIONEL A. STARKES, an
                                                                                            17    individual,
                                                                                            18                           Defendants.
                                                                                            19    SFR INVESTMENTS POOL 1, LLC, a
                                                                                                  Nevada limited liability company,
                                                                                            20
                                                                                                                         Counter-Claimant,
                                                                                            21
                                                                                                  vs.
                                                                                            22
                                                                                                  PHH MORTGAGE CORPORATION,
                                                                                            23
                                                                                                                         Counter-Defendant.
                                                                                            24

                                                                                            25          IT IS HEREBY STIPULATED between PHH MORTGAGE CORPORATION (“PHH”)
                                                                                            26   and SFR INVESTMENTS POOL 1, LLC (“SFR”) (collectively the “Parties”), by and through
                                                                                            27   their undersigned attorneys, to extend the deadline for SFR to file its reply in support of its motion
                                                                                            28   for summary judgment [ECF No. 63] to November 5th, 2018. SFR filed its motion for summary

                                                                                                                                                 -1-
                                                                                             1   judgment on September 4, 2018 [ECF No. 63]. PHH responded on October 12, 2018 [ECF No.

                                                                                             2   68]. SFR requires additional time to fully address the arguments raised in opposition due to recent

                                                                                             3   illness of counsel. This is the parties’ first request for an extension and is not intended to cause any

                                                                                             4   delay or prejudice to any party.

                                                                                             5   DATED this 29th day of October, 2018.                  DATED this 29th day of October, 2018.
                                                                                             6
                                                                                                 KIM GILBERT EBRON                                      BALLARD SPAHR LLP
                                                                                             7
                                                                                                 /s/Diana S. Ebron                                      /s/Holly Ann Priest
                                                                                             8   Diana S. Ebron, Esq.                                   Holly Ann Priest
                                                                                                 Nevada Bar No. 10580                                   Nevada Bar No. 13226
                                                                                             9   Jacqueline A. Gilbert, Esq.                            1980 Festival Plaza Dr., Suite 900
                                                                                            10   Nevada Bar No. 10593                                   Las Vegas, NV 89135
                                                                                                 7625 Dean Martin Road, Suite 110                       Attorneys for PHH Mortgage Corporation
                                                                                            11   Las Vegas, Nevada 89139
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                IT IS SO ORDERED.
                                                                                            14
                                                                                                                                                _____________________________________
                                                                                            15                                                  UNITED STATES DISTRICT JUDGE

                                                                                            16                                                  DATED: October 30, 2018
                                                                                                                                                       _____________________________
                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                                  -2-
